Citation Nr: 0817054	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-17 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the coccyx.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Regional 
Office (RO) that denied service connection for residuals of 
an injury to the coccyx and a back disorder.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
against a finding that the veteran currently has residuals of 
an injury to the coccyx.

2.  A back disorder was not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
back disorder otherwise related to such service.


CONCLUSION OF LAW

1.  Residuals of an injury to the coccyx were not incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in April 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records a statement from 
an author who interviewed the veteran, an excerpt from a book 
documenting the veteran's account of his parachute training 
in Vietnam, private medical records and a VA examination 
report.

An attempt to retrieve service personnel and service 
treatment records was made on several occasions by the RO.  
Service records include service personnel records, an 
entrance and a separation examination from the veteran's 
active duty and service treatment records from the veteran's 
time in the Air Force Reserve.  There was no response by the 
National Personnel Records Center that any part of the 
veteran's service records was unavailable, lost or destroyed.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that his current residuals of an injury 
to the coccyx in service and back disorder, manifested by 
middle back pain, are related to an injury in service in 
which he states that he sustained a fall during a parachute 
training at Fort Campbell, Kentucky, in 1965, and was treated 
in service for a broken coccyx and an injury to the middle 
back.  The veteran's discharge certificate reflects that he 
received a parachuting badge and a combat infantry badge 
while on active duty.

Service treatment records from the veteran's active duty, 
limited to an entrance and separation examination, do not 
reflect treatment for an injury to the coccyx or middle back 
pain.  The veteran did not report a history of treatment for 
an injury to the coccyx or the back upon separation.  

Service treatment records from the veteran's service in the 
Air Force Reserve from April 1988 to May 1992 were also 
reviewed.  In an April 1988 examination, the veteran reported 
a history of pneumonia in 1962, a right ankle fracture in 
1967 and a gingivectomy in 1971.  No prior injury of the 
coccyx or middle back pain which reportedly occurred in the 
mid-1960's was noted.  In addition, the veteran did not 
report a disability of the coccyx or middle back pain existed 
at the time of this examination or at any other time during 
the veteran's Air Force Reserve duty.

The veteran submitted an August 2005 letter from an author, 
formerly a correspondent for the Associated Press, who had 
covered the Vietnam War and interviewed the veteran for a 
book he had written about Vietnam.  The letter stated that 
the veteran had been attacked in February 1966 while on an 
operation and makes a reference to the veteran "sliding into 
second base" after he got off of a helicopter and further 
details the veteran's account of a Viet Cong attack.  The 
letter does not make any reference to any injuries the 
veteran may have sustained.  In a September 2005 letter, the 
veteran noted that this "sliding into second base," which 
occurred in Vietnam, had hurt his clavicle and coccyx and had 
given him middle back pain.

In addition, an excerpt of the book was also submitted which 
documents the same account of the Viet Cong attack as 
described in the author's letter.  The excerpt does not 
mention any injuries to the coccyx or lower spine were 
sustained.

Residuals of an injury to the coccyx

The competent medical evidence of record does not reflect a 
medical diagnosis of any current residuals of an injury to 
the coccyx.  Specifically, a May 1987 private medical report 
reflects that compression over the coccyx was not at all 
painful for the veteran.  In addition, a May 2003 VA 
examination revealed the veteran reported a history of 
treatment for an injury to the lower spine and coccyx, 
however no diagnosis was made of a current disability of the 
coccyx, to include residuals of an injury to the coccyx.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of 
competent medical evidence establishing a current diagnosis 
of residuals of an injury to the coccyx, the claim for 
service connection on this issue must be denied.

Back disorder

The competent medical evidence of record reflects that the 
veteran has a current back disability.  The earliest evidence 
of record of a current back disability was documented in 
private medical records in May 1987, in which the veteran 
reported complaints of pain within the low back.  He reported 
to his private physician that his difficulties began a week 
earlier when he had been moving some crates of documents at 
work.  The private physician assessed that the veteran was 
suffering from acute lumbar facet syndrome with concomitant 
right ilio lumbar ligament pain.  In a May 1996 private 
report, the veteran was diagnosed with lower back pain, L5 
radiculopathy (right), secondary to severe degenerative joint 
disease/degenerative disc disease of the lumbar spine.  In a 
May 1997 private MRI report, the examiner listed dehydration 
of the L1-2 through L5-S1 intervertebral discs but greatest 
at the L5-S1 level, mild generalized bulging of the annulus 
fibrosis and the L4-5 level and a very small central L5-S1 
disc herniation with a small focal bulge causing no root 
impingement under his impression.  

A May 2003 VA examination report reflects the veteran 
complained of low back pain that became increasingly worse 
over the past 15 years.  He was assessed with degenerative 
disc disease of the lumbar spine based on the May 1997 MRI 
and the veteran's subjective reports.

After a review of the record, the Board concludes that 
entitlement to service connection for asbestosis is not 
warranted.  Although the veteran has a current back 
disability, there is no evidence of an injury in service to 
the back, nor is there any medical evidence of a nexus 
between an in-service injury and the current disability.  The 
veteran's reported his back injury occurred during parachute 
training in service however, he stated that he did not 
receive treatment for the back and there is no documentation 
of treatment for a back injury or disorder in the service 
medical records.  In addition, the excerpt from the book 
submitted, along with the author's letter, document a 
separate occasion in Vietnam, aside from the parachute 
training, from which the veteran also claimed he injured his 
back.  No injury was documented in the book or the letter.  
Although this reported injury from Vietnam occurred just 2 
months prior to the veteran's separation, no back injury or 
pain was noted upon the separation examination.  Even 
assuming the veteran sustained an injury that was documented 
in service, he did not report that his back pain symptoms 
manifested for many years thereafter.  The earliest evidence 
of a back disorder was in May 1987, over 20 years after 
separation from service.  In addition, the current back 
disorder is not linked to the veteran's military service by 
way of a nexus opinion.  Therefore the evidence does not 
support a claim for service connection for a back disorder.

The Board acknowledges the veteran's statements that his 
current condition is related to an injury from parachute 
training in service.  Although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991


ORDER

Service connection for residuals of an injury to the coccyx 
is denied.

Service connection for a back disorder is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


